—Appeal from a judgment of Cattaraugus County Court (Himelein, J.), entered January 8, 2001, convicting defendant upon his plea of guilty of felony driving while intoxicated.
*1098It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: The waiver by defendant of his right to appeal encompasses his contentions that County Court improperly revoked his probation and sentenced him to a term of incarceration (see People v Stakowski, 276 AD2d 909, 910-911) and that his sentence is unduly harsh and severe (see People v Lococo, 92 NY2d 825, 827). Present — Pigott, Jr., P.J., Green, Hayes, Scudder and Lawton, JJ.